COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-455-CV
 
SHERI
KERN AND PETER KERN                                            APPELLANTS
 
                                                   V.
 
MICHAEL
A. HARDIN AND RACHEL HARDIN                             APPELLEES
                                                                                                        
                                               ----------
              FROM
THE 16TH DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellants= AMotion
To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellants,
for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL D:  GARDNER, WALKER, and MCCOY, JJ.
 




DELIVERED:  February 14, 2008




[1]See Tex. R. App. P. 47.4.